Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cowhey, J.), rendered May 4, 1995, convicting him of criminál possession of stolen property in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court improperly imposed a harsher sentence than it had originally promised is unpreserved for appellate review (see, People v Gayle, 224 AD2d 710; People v K. F., 208 AD2d 948; People v Ellis, 162 AD2d 701) and we decline to review it in the exercise of our interest of justice jurisdiction. Rosenblatt, J. P., Copertino, Krausman and Goldstein, JJ., concur.